COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of A.J.H., child v. Department of Family and Protective
                          Services

Appellate case number:    01-18-00245-CV

Trial court case number: 2017-00233J

Trial court:              314th District Court of Harris County

        This is an appeal from a final decree terminating parental rights. Appeals from orders
terminating the parent-child relationship must be brought to final disposition within 180 days of
the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T
CODE, tit. 2, subtit. F app. Appellant filed a notice of appeal in this case on April 4, 2018. Thus,
we must issue our decision on the case by September 24, 2018.
       Appellant’s brief was originally due on April 30, 2018. We already granted appellant two
extensions. Appellant’s new counsel now seeks a third extension until July 6, 2018. We grant this
motion, but we will not grant any further extensions absent exceptional circumstances. See TEX.
R. APP. P. 38.6(d).
       Appellee’s brief is due July 26, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually      Acting for the Court


Date: June 26, 2018